IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF                            : No. 201 MM 2017
PENNSYLVANIA,                              :
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THOMAS DUANE TAYLOR,                       :
                                           :
                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.